Citation Nr: 0702315	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-24 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of an apportionment paid from April 1, 1998 to 
December 25, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from August 1974 to January 
1978.  

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded back to the RO in 
September 2004 for procedural considerations, and that the 
action requested by the Board has been accomplished to the 
extent possible.  This case has now been returned to the 
Board for completion of appellate consideration.


FINDING OF FACT

The apportionment paid for child support was appropriate, and 
there is no basis to reimbursement the veteran for any 
payments made for child support for the period of April 1998 
to December 1999.  


CONCLUSION OF LAW

The apportionment paid for child support was appropriate, and 
reimbursement of the veteran for any apportionment payments 
is not warranted.  38 C.F.R. §§ 3.451, 3.452(d) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board initially finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence relevant to his claim.  

First, in a letter dated in June 2005, both the veteran and 
apportionee, [redacted], were advised of the evidence relevant 
to the claim, and the respective obligations of VA, the 
veteran, and [redacted] in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

This letter was also later followed by a readjudication of 
the claim, notice of which was provided to both the veteran 
and the apportionee.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Although the June 2005 VCAA notice letter was provided long 
after the initial determination that denied the veteran's 
appeal, as demonstrated from the foregoing communications 
from the regional office (RO) and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to the Department of Veterans Affairs (VA) any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports and records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
this claim under the VCAA.


II.  The Propriety of an Apportionment Paid from April 1, 
1998 to December 25, 1999

Background

The veteran contends that the apportionment that was actually 
paid to his dependent child, [redacted], over the period of 
April 1998 to December 1999 was excessive in that more funds 
were disbursed to [redacted] than were mandated by Court ordered 
withholding.  

[redacted], the veteran's former spouse and mother of [redacted], 
sought apportionment of the veteran's VA benefits in March 
1998 as a result of the fact that [redacted] was living with her 
and the veteran was behind in his monthly child support 
payments of $125 that he had been ordered to pay pursuant to 
an Order for Withholding dated in June 1990.  An itemization 
of the veteran's payment record for the child support 
payments for [redacted] reflect that as of February 1999, the 
veteran was in arrears in his payments in the amount of 
$4,260.07, and had failed to make payments in April 1998, 
August 1998, October 1998, November 1998, December 1998, 
January 1999, and February 1999.

In a statement dated in November 1998, [redacted] maintained 
that the veteran had been receiving his daughter's benefit or 
compensation since the latter part of 1996, but that [redacted] 
had been living with [redacted] since birth.  [redacted] requested 
that the compensation payment be sent to her.

In March 1999, the RO advised [redacted] that it was considering 
her claim for an apportionment (a share) of the veteran's 
benefits and requested information from [redacted] in its 
processing of her claim.

In the veteran's reconstructed claims folder, the Board has 
located a March 1999 letter from the veteran that noted his 
receipt of a March 25, 1999 letter from the RO, and 
expressing disagreement with this notice's intent to withhold 
$200 per month in apportionment of his benefits in June 1999, 
due to financial hardship.

A July 1999 letter from the veteran to the RO requested that 
the RO release the $200 being withheld for July 1999, and 
cease from withholding further $200 payments.  

In an October 1999 letter from the RO to [redacted], she was 
advised that her request to receive a part of the veteran's 
monthly benefit check for [redacted] had been approved in the 
amount of $125 beginning on April 1, 1998 (the first day of 
the month after the request), and terminating on December 25, 
1999.  A note at the bottom of a statement that accompanied 
the letter indicates that [redacted] failed to respond to a 
March 17, 2000 letter, and that her claim for continuation of 
apportionment was therefore denied.

The veteran was advised of the RO's decision to apportion 
$125 a month for [redacted] to [redacted] in a letter dated on the 
same date.

In the veteran's letter to Senator Lott, dated in October 
1999, the veteran stated that the VA was withholding $200 for 
July, August, September, and October 1999.  The veteran 
included a partial itemization of child support payments for 
[redacted] in 1998 and 1999, through the month of October.  Of 
note is the fact that the veteran did not make regular 
payments of $125 between April 1998 and October 1999, instead 
choosing to make no payments for some months and larger 
payments for other months.  Whatever the veteran paid over 
$125 was credited towards the amount he had in arrears which 
in April 1998 was $4,210.07, and as of October 1999, was 
$3,659.36.

In a congressional inquiry dated in October 1999, the RO was 
advised by Senator Lott that the veteran was expressing 
disagreement with the $125 for [redacted], noting that the 
veteran asserted that he was paying $220 per month for her 
through the Department of Human Services.  This letter 
further advised that for 1999, the veteran's obligation was 
$1250, and he had paid $1725.

In November 1999, the veteran received notice that an 
overpayment had occurred with respect to his compensation 
benefits in the total amount of $1450.  The veteran sought 
waiver of the repayment of this amount due to financial 
considerations.

In the January 2000 Decision on Waiver, it was noted that 
during the course of the period that apportionment had been 
awarded to [redacted] in the amount of $125 monthly, the veteran 
had been receiving too much compensation in light of his 
correct dependent status.  While an overpayment of benefits 
had therefore been created in the amount of $1450, it was 
determined that repayment of the overpayment would be waived.

A March 2000 letter from the RO refers to a March 25, 1999 
letter from the RO to the veteran that reportedly advised him 
that the effective date of the withholding of $200 per month 
would begin in June 1999, pending receipt of evidence and a 
formal decision.  This letter also acknowledged the RO's 
receipt of an August 1999 statement from the veteran that 
requested that certain apportionments of $125 be sent to 
[redacted] for [redacted] after the veteran had filed a notice of 
disagreement with the March 1999 letter regarding the 
apportionment.  It was also noted that a subsequent October 
1999 apportionment decision apportioned monthly payments of 
$125, effective from April 1998.  This letter further notes 
that the veteran was seeking to be paid the overpayment of 
$1450.

Another itemization was received in March 2000, and reflects 
two additional payments of $220 for November 1999 and 
December 1999.  As of December 1999, the veteran continued to 
be in arrears in the amount of $3,469.36, and as of March 
2000, accumulated arrearage was noted to be $3,279.36.

In a letter dated in April 2000, the veteran asserted that 
his August 1999 letter never requested that the payment of 
$125 be sent to [redacted], but instead that it be sent to the 
Department of Human Services C/O [redacted].  Since the payments 
were sent to [redacted] the veteran argues that he never 
received credit for those payments, and that this caused an 
undue hardship because he still paid $220 a month at the same 
time VA withheld $125 per month.  

At the veteran's hearing before the Board in September 2001, 
the veteran stated that if the RO communicated with Human 
Services about giving him a credit for the $2500 paid in 
child support by VA, this may satisfy his appeal (transcript 
(T.) at p. 7).  

Although a July 2002 letter from the veteran reflects that 
all past due child support had now been paid in full, 
pursuant to the Board's remand of November 2001, the RO sent 
Human Services a July 2002 letter advising it that a total of 
$2400 had been withheld in apportionment for the support of 
[redacted].  At the veteran's second hearing before the Board in 
December 2003, the veteran's representative argued that the 
veteran should be reimbursed for the child support that was 
paid by VA on his behalf minus the overpayment that was 
created as a result of his incorrect dependent status.  

Analysis

The Board has carefully reviewed the evidence of record, and 
first notes that to the extent the veteran has requested 
reimbursement of funds ($1450) that were determined to be the 
subject of overpayment between April 1998 and December 1999, 
the Board finds that it is currently without jurisdiction to 
consider the propriety of the $1450 overpayment.  More 
particularly, the Board finds that at the time the veteran 
was notified of the overpayment, he did not dispute the 
creation of the debt and only sought waiver.  Thus, the Board 
finds that the propriety of the $1450 overpayment is not a 
matter for current appellate review and moreover recovery of 
the overpayment was waived by the RO.  Instead, the sole 
issue for current appellate consideration is the propriety of 
the apportionment paid by VA during the relevant time period 
of $125 per month.

In this regard, the Board initially finds that the 
apportionment in this instance is provided for pursuant to 
38 C.F.R. §§ 3.451, 3.452(d) (2006).  In addition, the 
veteran does not dispute the fact that [redacted] was entitled 
to a monthly support payment of $125.  However, the veteran 
goes farther, and maintains that he is entitled to 
reimbursement for some or all of these funds because he was 
paying this amount to the Department of Human Services at the 
same time and not getting credit for it.  The Board finds 
that the veteran's argument fails on several grounds.

First, the Board finds that the evidence does not support 
that VA actually paid the $125 monthly payments 
contemporaneously with the payments made to Human Resources 
directly by the veteran.  As can best be determined from the 
reconstructed claims file, it was not until October 1999 that 
a final determination was made to apportion payments at the 
rate of $125 effective from April 1998.  In addition, as was 
noted above, the amount and timing of the veteran's payments 
to Human Services was erratic.  In fact, between October 1998 
and June 1999, Human Services received no payment of child 
support from the veteran for [redacted].  The Board is also not 
aware of any regulation that requires that VA take steps to 
verify that a veteran is getting credit for an apportionment 
awarded for child support by VA.  While VA can certainly take 
into account the amounts that a veteran is paying to support 
his children, the fact that there is court-ordered support is 
not determinative of whether the veteran should contribute a 
portion of his compensation payments to his children.  

Moreover, as was noted by the RO, between April 1998 and 
October 1999, the veteran was substantially in arrears with 
respect to his support payments for [redacted] and that as a 
result, when the veteran submitted a check in excess of $125, 
the balance simply went to pay off some of the arrearage.  
Consequently, although the veteran may have had payments made 
on his behalf by VA for child support for which he was not 
apparently contemporaneously credited pursuant to the Order 
of Withholding of June 1990, the Board finds that the 
apportionment in question was in accordance with the 
applicable regulations.    


ORDER

Having determined that the apportionment paid for child 
support was appropriate, the appeal is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


